DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rigid touch-sensitive display” asserted in claims 9 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park 9,557,771.
Regarding claim 1, Park  discloses an apparatus (Fig 4) comprising: a flexible touch-sensitive display (390) comprising a first flexible touch-sensitive display component (311a) and a second flexible touch-sensitive display component (311b); wherein: the first flexible touch-sensitive display component is attached to a first structural support segment (330 at 311a); the second flexible touch-sensitive display component is attached to a second structural support segment (330 at 311b); the flexible touch-sensitive display further comprises having a fully folded state (as depicted Fig 7a); the flexible touch-sensitive display further comprises having a partially expanded state (Fig 7b); the flexible touch-sensitive display further comprises having a fully expanded state (Fig 7c); a hinge sleeve structure (320) having at least one plate (343) extending from the hinge sleeve structure (Fig 7a); a first plate integrated with the first structural support (360 and/or including 350 at 311a, Fig 6), and a second plate integrated with the second structural support (360 and/or including 350 at 311b, Fig 6), wherein the first plate or the second plate are stopped from moving when rotated against the at least one plate extending from the hinge sleeve structure (see Fig 6).
Regarding claim 2, Park discloses the apparatus of claim 1 wherein: the at least one plate extending from the hinge sleeve structure is positioned parallel to the long top and the long bottom of the hinge sleeve structure (as depicted Fig 4).
Regarding claim 3, Park discloses the apparatus of claim 1 wherein: the at least one plate extending from the hinge sleeve structure is positioned perpendicular to the long top and the long bottom of the of hinge sleeve structure (Fig 5).
Regarding claim 4, Park discloses the apparatus of claim 1 wherein: the first plate is stopped by the at least one plate extending from the hinge sleeve structure when the first structural support is rotated to a folded position with respect to the second structural support (Fig 6).
Regarding claim 5, Park discloses the apparatus of claim 1 wherein: the second plate is stopped by the at least one plate extending from the hinge sleeve structure when the second structural support is rotated to a folded position with respect to the first structural support (Fig 6).
Regarding claim 6, Park discloses the apparatus of claim 1 wherein: the first plate is stopped by the at least one plate extending from the hinge sleeve structure when the first structural support is rotated to an unfolded position with respect to the second structural support (Fig 6).
Regarding claim 7, Park discloses the apparatus of claim 1 wherein: the second plate is stopped by the at least one plate extending from the hinge sleeve structure when the second structural support is rotated to an unfolded position with respect to the first structural support (Fig 6).
Regarding claim 8, Park discloses the apparatus of claim 1 wherein: the fully folded state comprises a fully folded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees (Fig 7a); and the fully expanded state comprises a fully expanded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees (Fig 7c); and the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (Fig 7b).
Regarding claim 9, Park discloses an apparatus (Fig 4) comprising: a rigid touch-sensitive display (see col 8, lines 51-55, ‘LCD’ may constitute a type of rigid touch sensitive display); a flexible touch-sensitive display (390) comprising a first flexible touch-sensitive display component (311a) and a second flexible touch-sensitive display component (311b); wherein: the first flexible touch-sensitive display component is attached to a first structural support segment (330 at 311a); the second flexible touch-sensitive display component is attached to a second structural support segment (330 at 311b); the flexible touch-sensitive display further comprises having a fully folded state (Fig 7a); the flexible touch-sensitive display further comprises having a partially expanded state (Fig 7b); the flexible touch-sensitive display further comprises having a fully expanded state (Fig 7c); a hinge sleeve structure (320) having at least one plate (343) extending from the hinge sleeve structure (Fig 7a); a first plate integrated with the first structural support (360 and/or including 350 at 311a, Fig 6), and a second plate integrated with the second structural support (360 and/or including 350 at 311b, Fig 6), wherein the first plate or the second plate are stopped from moving when rotated against the at least one plate extending from the hinge sleeve structure (see Fig 6).
Regarding claim 10, Park discloses the apparatus of claim 9 wherein:  the fully folded state comprises a fully folded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees (Fig 7a); and the fully expanded state comprises a fully expanded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees (Fig 7c); and the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (Fig 7b).
Regarding claim 11, Park discloses an apparatus (Fig 4) comprising: a flexible touch-sensitive display (390) comprising a first flexible touch-sensitive display component (311a) and a second flexible touch-sensitive display component (311b); wherein: the first flexible touch-sensitive display component is attached to a first structural support segment (330 at 311a); the second flexible touch-sensitive display component is attached to a second structural support segment (330 at 311a); the flexible touch-sensitive display further comprises having a fully folded state (Fig 7a); the flexible touch-sensitive display further comprises having a partially expanded state (Fig 7b); the flexible touch-sensitive display further comprises having a fully expanded state (Fig 7c); the first structural support and the second structural support make up a triangulated shape in section when the apparatus is in a fully expanded state (see Fig 6 in unfolded state) such that the first structural support and the second structural support make up a shape in section with a rectangular boarder when the device is in a fully folded state (see Fig 6 in folded state).
Regarding claim 12, Park discloses the apparatus of claim 11 wherein: the fully folded state comprises a fully folded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees (Fig 7a); and the fully expanded state comprises a fully expanded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees (Fig 7c); and the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (Fig 7b).
Regarding claim 13, Park discloses an apparatus (Fig 4) comprising: a rigid touch-sensitive display (see col 8, lines 51-55, ‘LCD’ may constitute a type of rigid touch sensitive display); a flexible touch-sensitive display (390) comprising a first flexible touch-sensitive display component (311a) and a second flexible touch-sensitive display component (311b); wherein: the first flexible touch-sensitive display component is attached to a first structural support segment (330 at 311a); the second flexible touch-sensitive display component is attached to a second structural support segment (330 at 311b); the flexible touch-sensitive display further comprises having a fully folded state (Fig 7a); the flexible touch-sensitive display further comprises having a partially expanded state (Fig 7b); the flexible touch-sensitive display further comprises having a fully expanded state (Fig 7c); the first structural support and the second structural support make up a triangulated shape in section when the apparatus is in a fully expanded state (see Fig 6 in unfolded state) such that the first structural support and the second structural support make up a shape in section with a rectangular boarder when the device is in a fully folded state (see Fig 6 in folded state).
Regarding claim 14, Park discloses the apparatus of claim 13 wherein: the fully folded state comprises a fully folded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is less than 10 degrees (Fig 7a); and  the fully expanded state comprises a fully expanded angle between the first flexible touch-sensitive display component and the second flexible touch-sensitive display component that is between 170 and 190 degrees (Fig 7c); and the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (Fig 7b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/			/Anthony Q Edwards/Examiner, Art Unit 2841                        Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            July 30, 2022